DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/2/21 have been received. Claims 1-4 and 12 have been amended.
Claim Objections
3.	The objection to claim 12 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2018/0166741).
Regarding claim 2, Xu discloses  an all-solid-state battery (700, Fig. 14, [0141]) comprising: a positive electrode active material layer containing a positive electrode active material (cathode 703, Fig. 14, [0142]); a negative electrode active material layer containing a negative electrode active material (anode 705, Fig. 14, [0143]); and a solid electrolyte layer (composite membrane 701, 11, Figs. 14, 1-3, [0141],[0074]) containing a solid electrolyte (15, Figs. 1-3, [0074]) and a porous polyimide film which holds the solid electrolyte (porous support 13, Figs. 1-3, [0074]-[0075], Example 2), wherein the porous polyimide film has pores with a 
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0166741).
Regarding claim 1, Xu discloses  an all-solid-state battery (700, Fig. 14, [0141]) comprising: a positive electrode active material layer containing a positive electrode active material (cathode 703, Fig. 14, [0142]); a negative electrode active material layer containing a negative electrode active material (anode 705, Fig. 14, [0143]); and a solid electrolyte layer (composite membrane 701, 11, Figs. 14, 1-3, [0141],[0074]) containing a solid electrolyte (15, Figs. 1-3, [0074]) and a porous polyimide film which holds the solid electrolyte (porous support 13, Figs. 1-3, [0074]-[0075], Example 2), wherein the porous polyimide film has (i) pores with a spherical shape (pores 21 shown as having a circular cross-sectional shape and can alternatively have shapes not limited to, ovaloid, ellipsoid, etc. [0076], Figs. 4 & 5), pores may constitute about 20-80% of porous support ([0076])  which is broader than the claimed range of a void ratio of 60% or more and 80% or less, thus reading on the claim limitation.

Xu is explicitly silent to the claimed ranges however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claims 3 and 4, Xu discloses all of the claim limitations as set forth above. Xu further discloses  a number of the pores having a ratio of the pores having a ratio (long diameter/short diameter) of long diameter to short diameter of 5 or more is 20% or less (claim 3) (Fig. 4, [0076])  and wherein the number of the pores having the ratio (long diameter/short diameter) of 1.5 or more is 15% or less (claim 4) (Fig 4, [0076]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claims 5 and 6, Xu discloses all of the claim limitations as set forth above. Xu further discloses  the pores in the porous polyimide film have a circularity of 0.85 or more (claim 5) (Fig. 4, [0076]) and wherein the circularity is 0.90 or more (claim 6) (Fig. 4, [0076]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.

  	Xu is explicitly silent to the claimed ranges however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claims 9 and 10, Xu discloses all of the claim limitations as set forth above. Xu further discloses a ratio (thickness of porous polyimide film/total thickness of solid electrolyte layer) of a thickness of the porous polyimide film to a total thickness of the solid electrolyte layer is 0.5 or more (claim 9) (ratio is 1 in Fig. 3) and wherein the ratio (thickness of porous polyimide film/total thickness of solid electrolyte layer) is 0.9 or more (claim 10) (ratio is 1 in Fig. 3).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claims 11 and 12, Xu discloses all of the claim limitations as set forth above. Xu further discloses the solid electrolyte contains a sulfide solid electrolyte (claim 11)  ([0079], [0084]) and wherein the sulfide solid electrolyte is a solid electrolyte containing at least one constituent element selected from the group consisting of sulfur, lithium, and phosphorus (claim 12) ([0084]).
Response to Arguments
10.	Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
 Applicant’s argument:  Fig. 4 shows a perspective view of the porous support 13, including pores 21, and Fig. 5 shows a cross-sectional view of the same porous support 13, including pores 21. As can be seen, the pores have a purely cylindrical shape. This is also apparent from Figs. 1-3. Xu also consistently refers to the pores as "straight-through pores," which indicates that the cross-sectional dimension of the pores is the constant over the thickness of the film, which indicates that the pores have a cylindrical or straight shape. See Abstract.
Accordingly, Xu does not disclose or suggest that its porous support 13 includes pores with a spherical shape. For these reasons, independent claims 1 and 2, and dependent claims 3-12, are patentable over Xu.
Examiner’s Answer:  The Examiner notes from the instant specification  “The term “spherical shape” of pores includes both a spherical shape and a substantially spherical shape (shape close to a spherical shape). Specifically, the spherical shape represents that pores having a ratio (long diameter/short diameter) of long diameter to short diameter of 1 or more and less than 1.5 are present at a ratio exceeding 80%” [0063] US 2020/0274126).  Xu discloses the pores shown in Fig. 4 as having a circular cross-sectional shape, and can alternatively have shapes such as, but not limited to, ovaloid, ellipsoid, etc. ([0076]).  And as shown in Fig. A,  calculation A gives a  ratio  of 1 which satisfies a criterion for spherical shape.

    PNG
    media_image1.png
    244
    228
    media_image1.png
    Greyscale
	
Fig. A (Cylinder, https://en.wikipedia.org/wiki/Cylinder#On_the_Sphere_and_Cylinder)
Ratio = long diameter / short diameter = 2r / 2r = 1
		Calculation A
And as shown in Fig. B, if the three axes have the same length, the ellipsoid is a sphere, thus reading on the claim limitation.

    PNG
    media_image2.png
    405
    415
    media_image2.png
    Greyscale

	Fig. B (Ellipsoid, https://en.wikipedia.org/wiki/Ellipsoid)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.